DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 19-38, 42-52 in the reply filed on 03/02/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

      Claim(s) 19-21, 22-28, 29-35, 37-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al (US 9,824,893)
   Smith discloses a method of processing a semiconductor substrate, the method comprising:
  providing a semiconductor substrate having an exposed layer 109 of SnO/tin oxide, wherein the semiconductor substrate is exposed to a tin-containing precursor and an oxygen-containing precursor to provide the tin oxide layer 109 ( col 5, lines 31-52, fig. 2)
2 and CH 4/a hydrocarbon gas (col 9, lines 30-38)
Regarding claims 20-21, 22, 23, 26-27, Smith discloses that the semiconductor substrate is exposed to a tin-containing precursor comprises of tetrakis(dimethylamino)tin claims 22, 26-27( col 6, lines 55-60), which reads on the tin-containing precursor having the claimed formula
Rx-Sn-A(4-x), wherein x can be 0, 1, 2 or 3; R can be selected from aliphatic, heteroaliphatic, or any combination thereof; and A is YR’z wherein Y can be selected from N or O; z is 1 when Y is O, and z is 2 when Y is N; and each R’ can be independently selected from aliphatic, heteroaliphatic, or any combination thereof/ wherein a first R’ of YR’ z is same as a second R’ of YR’z and wherein a first R’ of YR’ z is different from a second R’ of YR’z
Regarding claim 24, Smith discloses that the semiconductor substrate is exposed to a tin-containing precursor comprises of tetrakis(ethylmethylamino) tin ( col 5, lines 65-67, col 6, lines 1-3)
Regarding claim 25, Smith discloses that the semiconductor substrate is exposed to a tin-containing precursor comprises of an alkyl substituted tin amide (col 5, lines 61-67)
Regarding claim 28, Smith discloses that the semiconductor substrate is exposed sequentially to the tin-containing precursor and the oxygen-containing precursor (col 6, lines 24-32)
Regarding claim 29, Smith discloses a step of purging a process chamber housing the semiconductor substrate with an inert gas between the exposing of the tin-containing precursor and the oxygen-containing precursor (col 5, lines 50-55)

Regarding claim 32, Smith discloses flowing the tin-containing precursor and the oxygen-containing precursor independently between about 10 sccm and 10,000 sccm (col 5, lines 65-67, col 6, lines 1-20)
Regarding claim 33, Smith discloses that the oxygen-containing precursor comprises water, hydrogen peroxide (col 6, lines 34-38, 48-52)
Regarding claim 34, Smith discloses that each of the tin-containing precursor and the oxygen-containing precursor is independently combined with argon, nitrogen/a carrier gas (col 6, lines 14-35)
Regarding claim 35, Smith discloses that the semiconductor substrate is exposed to tetrakis(dimethylamino) tin and oxygen ( col 5, lines 65-67, col 6, lines 1-6)
Regarding claim 37, Smith discloses forming the SnO/tin oxide layer using ALD/ atomic layer deposition (col 11, lines 20-25)
Regarding claim 38, Smith discloses forming the SnO/tin oxide layer using plasma-assisted atomic layer deposition (PEALD) (col 11, lines 20-25)

Claim(s) 42-43, 48, 52 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al (US 9,824,893)
   Smith discloses a method of processing a semiconductor substrate, the method comprising:

  selectively etching the SnO/tin oxide layer 109 in a presence of the mandrel 101 comprises of amorphous silicon or carbon (col 5, lines 5-15, col 8, lines 19-35, figs. 2-3), which reads on selectively etching the SnO/tin oxide layer in a presence of silicon, carbon, the etching of the SnO layer is performed by plasma mixture of H 2 and CH 4 claim 48/ a hydrocarbon gas (col 9, lines 30-38)
   Regarding claim 43, Smith discloses forming a photoresist/a carbon-containing material on the semiconductor substrate (col 2, lines 60-67)
   Regarding claim 52, Smith discloses that the process gas further comprises an inert gas (col 6, lines 14-17)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 9,824,893) as applied to claims 19-21, 22-28, 29-35, 37-38 above and further in view of Arghavani et al (US 2014/0308812)
The features of claim 19 are set forth in paragraph 3 above. Regarding claim 36, Smith discloses providing the semiconductor substrate having a plurality of mandrel 101/protruding features, the protruding features having horizontal surfaces and sidewalls (col 7, lines 45-50, fig. 1), exposing the semiconductor substrate to the tin-containing precursor and the oxygen-containing precursor to form the tin oxide layer 109 on the horizontal surfaces and sidewalls of the protruding features (col 5, lines 35-50, col 6, lines 1-10, fig. 2). However, Smith fails to disclose forming a passivation layer over the tin oxide layer at the sidewalls of the protruding features.
  Arghavani discloses a method of processing a semiconductor substrate, the method comprising: providing a semiconductor device/substrate 500 having a plurality of gates 508/protruding features, the protruding features having horizontal surfaces and sidewalls (page 3, para 0034, fig. 5A), forming a tin oxide Iayer520 on the horizontal surfaces and the sidewalls of the gates 508/protruding features ( page 4, para 0040, fig. 5B) and forming a thick layer 530/passivation layer over the tin oxide Iayer 520 at the sidewalls of the gates 508/protruding features ( page 4, para 0042, fig. 5C)
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith’s method by forming a passivation layer over the tin oxide layer at the sidewalls of the mandrel/protruding features to tune the thickness of the interfacial dielectric layer and to balance the effects of resistance associated with the Schottky barrier as taught in Arghavani (page 3, para 0028)

Claims 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 9,824,893) as applied to claims  42-43, 48, 52 above and further in view of Huang et al (US 2016/0195812)
   The features of claim 42 are set forth in paragraph 4 above. Unlike the instant claimed inventions as per claims 44-45, Smith fails to disclose the limitations of wherein the semiconductor substrate comprises an exposed patterned layer of photoresist and wherein an etch selectivity for etching tin oxide in the presence of the photoresist is at least 100.
   Huang discloses a method for manufacturing IC device comprises the steps of forming an exposed patterned layer photoresist 1106 on an absorptive layer 1102 comprises of metal oxide, selectively etching layer 1102 using the patterned photoresist 1106 ( page 3, para 0030, page 5, para 0044, figs 13-14). Huang also discloses that the etching rate/etch selectivity/ etchant loading effect can be controlled by adjusting the thickness of the photoresist, manipulating etching parameters such as: etchant chemicals, RF powers (page 5, para 0044)
  Since Smith is concerned with photolithography processing (col 2, lines 60-65), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an exposed patterned layer photoresist in Smith’s method to produce features on a target as taught in Huang (page 2, para 0022, page 4, para 0042). It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the thickness of the photoresist, the etchant chemicals, RF powers in Smith’s method, in view of Huang’s teaching, to obtain any desirable etch rates/etch selectivity for etching tin oxide in the presence of the photoresist including the claimed etch selectivity.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 9,824,893) as applied to claims  42-43, 48, 52 above and further in view of Arghavani et al (US 2014/0308812)
  The features of claim 42 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 46, Smith fails to specifically disclose the limitation of wherein selectively etching the tin oxide comprises forming a carbon-containing polymer on the semiconductor substrate
    Arghavani discloses a method of processing a semiconductor substrate, the method comprising: providing a semiconductor device/substrate 500 having a plurality of gates 508/protruding features, the protruding features having horizontal surfaces and sidewalls (page 3, para 0034, fig. 5A), forming a thick layer 530 comprises of polymer such as PFCB/carbon-containing polymer on the substrate ( page 4, para 0042, fig. 5C)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith’s method by including a polymer such as PFCB/carbon-containing polymer on the substrate to tune the thickness of the interfacial dielectric layer and to balance the effects of resistance associated with the Schottky barrier as taught in Arghavani (page 3, para 0028)

Claims 47, 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 9,824,893) as applied to claims  42-43, 48, 52 above and further in view of Honda et al (US 2015/0140726)
The features of claim 42 are set forth in paragraph 4 above. Unlike the instant claimed inventions as per claims 47, 49-50, Smith fails to specifically disclose the limitations of wherein the process gas comprises at least 50% of H 2 by volume/wherein a ratio of H2 to hydrocarbon in the process gas is at least 5 and wherein a ratio of H2 to hydrocarbon in the process gas is at least 10.
 Honda discloses a method for manufacturing semiconductor device comprise a step of etching  SnO layer with a plasma treatment comprises CH4 , H2, wherein the gas flow ratio of CH4 , H2
effects the etching rate ( page 5, para 0084, page 6, para 0091-0092, fig. 6). Thus, Honda serves as an evidence that the concentration/ flow ratio of CH4 , H2 are result effective variable
It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to select/optimize any flow rate/flow ratio of CH4 / hydrocarbon and H2 in Smith’s method, by conducting routine experimentations, including the claimed volume/ flow ratio of H2 to hydrocarbon  in order to achieve a desirable etch rate as it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 9,824,893) as applied to claims  42-43, 48, 52 above and further in view of Sadamoto et al (US 2001/0008227)
   The features of claim 42 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 51, Smith fails to specifically disclose that the etching of the SnO is conducted at a temperature of less than 100 °C

 It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to have conducted the etching of the SnO in Smith’s method  at a temperature of 87°C/less than 100 °C for accelerating inhibition of producing a non-volatile substance as taught in Sadamoto ( page 7, para 0110)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LAN VINH/Primary Examiner, Art Unit 1713